Title: To Thomas Jefferson from Thomas Lee Shippen, 16 March 1789
From: Shippen, Thomas Lee
To: Jefferson, Thomas



My dear Sir
London March 16. 1789.

I have this moment received your very interesting and welcome letter of the 11th. ult. and take this early opportunity of thanking  you for it. I am extremely sorry to find that I have so little chance of going in the same vessel with you to America. It would have given me infinite pleasure upon every account, but as you seem not likely to sail until the Fall, I must give up the expectation of gratifying that wish, and content myself with hoping to have the pleasure of meeting you immediately after your arrival in America. I am upon the point of setting out for Ireland, but am as yet quite undetermined whether to embark at Dublin for America or return here and take my passage in a Packet. As I take with me letters from Lord Landsdown Mr. Burke and several other people whose characters are highly respected in that Country I flatter myself that I shall experience my share of that hospitality which has so long distinguished Ireland. I only fear its excess. Lord Lansdown advises me to return by the way of Waterford and Milford Haven to pass some weeks with him at Bowood, and so embark in June for New York. By this means I shall have an opportunity of seeing some part of Ireland and a good deal of South Wales. The principal topics of conversation here are the King’s recovery and the proceedings of the Irish parliament which are rendered ridiculous by it. The former seems to be matter of universal and unaffected joy to all ranks and descriptions of people. The Ministerialists rejoice because they remain in possession of that power, and those emoluments which constitute the hope or the reward of every European politician, with increased advantages: The Members of Opposition are glad, because they did not like the farce of Power without Profit; and the Neutral people seem generally persuaded that the circumstance will tend to establish on a firmer basis than could have been substituted the power, dignity and greatness of the Nation. In the latter class I place those honest and independent characters who equally unconnected with both parties are governed by no motive but their sense of the public good. These men form but a small portion indeed of the Counsellors of this Country, but they are perhaps the more to be admired for the singularity of their virtue. They are headed in the House of Commons by Sir John Sinclair and a Mr. Bastard from Devonshire, and in the house of Lords perhaps Lord Lansdown is the real head. Tho’ since his Speech in advocation of Mr. Pitt’s Regency Bill he has been called a Ministerialist, and Lord Wycomb told me this morning that they sent him summonses from the Treasury as regularly as if he belonged to them. They have sent Lord Landsdown to Ireland as Lord Lieutenant too in the reports of the day. I know that this last gentleman abhors the manner in which Opposition have conducted  themselves in the late important and delicate Crisis. He expressed himself very strongly, in a private conversation with me a few days ago. “Those gentleman said he have so entirely laid aside the mask of honesty and public spirit that he must be profligate indeed who could have supported them.” (alluding principally to the Prince Fox and Sheridan). “It was really like an armed entry into a besieged place, where nothing was left but to ravish the women.” The Duke of Portland and all the Cavendish people are said to have reprobated their designs and to have refused acting in concert with them. It appears to me, I confess that the great difference between them and the men who are in power is that the former knowing how long honesty and virtue have been scouted and in fact turned out of doors at the English Treasury, conceived that it would be mockery to make a profession of them, and that it would be more consistent with their character of openness and fair dealing to avow their real design, while the others more artful and wily politicians hope still longer to deceive the people and grow rich by the deception. It is the prevailing idea that the old system of supporting the Prussian measures will continue to prevail, although it should be necessary to recur to open war in pursuance of it: and it is no less generally believed that this is the favorable moment to avail themselves of France’s inefficiency. How far they will suffer themselves to be carried by this belief cannot be foreseen, but I should think it would very much depend upon the turn which the States general shall be found to take. Every eye is turned there with an anxious expectation, and if I have heard one I have heard twenty companies predict total confusion irregularity and incompetency in that Body to perform any one salutary measure. The Turks continue great favorites, and they find advocates among all parties to support them in every possible claim that they can make. It is supposed that Opposition will however make the most strenuous efforts to have the Prussian Treaty condemned but almost certain that they will be frustrated.
The recovery of the King has taken very much from Mr. Grattan’s influence and popularity in Ireland, which looks as if they had never been founded on the best motives, at least as if his Majority had been procured by interested ones. He is left already in a Minority there, although it is so short a time since he found himself advanced to the rank of leader guide and arbiter of the Irish Senate.I will make a point of writing to you from Dublin as soon as I arrive there, and pray you to direct my letters to the  care of Mr. Peter Whiteside No. 13. New Broad Street Buildings London as he will always know how to send them to me.My last letters from Rutledge are dated Rome Feb: 25th. He was well and nothing prevented Mr. Short from being so, but a head ache as the effect of intemperate dancing at the Capitol at a ball given there by the Senator to the princess of Saxe. Rutledge expects to be at Marseille on his way to Spain in the first week of April.
The illuminations here on Tuesday last were so universal, brilliant and beautiful that I cannot help mentioning them to you. Four or five hundred pounds were expended by some ambitious individual[s] in the design of recommending themselves at the same time to the favor of their restored Sovereign and to the observation of their admiring Countrymen. All London was in the Streets. From Hyde Park corner to the India House in Leaden Hall Street 4 or 5 rows of carriages filled every part of the streets which connect those places, and Bond Street, St. James’s Street, Pall Mall and all the Squares were no less crowded. It was a wonderful display of wealth luxury and population beyond all example, and not a little taste in the decoration of the houses graced the shew.
Will you have the goodness to make my compliments to Mr. G. Morris? I send you this letter under cover to Mr. Grand as I suppose that will save it from the danger of being opened, and as his being your banker points him out to me as the fittest person to be trusted. The Supply Bill was before the House yesterday, but there is nothing at present interesting in their debates.
From the last New York papers I learn that Govr. Clinton is put in nomination for the place of V. President, but Mr. Adams seems by much the most successful candidate.
A S. Carolina paper which I have just received mentions the following appointments for that state—as Electors of the President of the U. S. Genl. Gadsden, Col. Laurens, Genl. Pinckney, Mr. Justice Heyward, Mr. Justice Grimke, E. Rutledge and A. Simkins Esquires and as Members of the House of Representatives of Congress, Gen. Sumter, Judge Burke, Dr. Tucker, D. Huger and Will Smith Esquires.
I need not say how thankful I shall always be for your epistolary favors whenever you can write to me without inconvenience, and I hope it will be unnecessary for me to repeat with how much affection and esteem, I am my dear Sir your most obliged and devoted servant,

Th: Lee Ship[pen]

 